Citation Nr: 1752838	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-11 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a right leg sciatic nerve disability.

3.  Entitlement to service connection for Eustachian tube dysfunction.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1958 to December 1963.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

In July 2015, the Board denied service connection for a back disability and a right leg sciatic nerve disability and reopened and remanded the issues of service connection for bilateral hearing loss.

The Veteran appealed the portion of the July 2015 rating decision that denied service connection for a back disability and a right leg sciatic nerve disability to the United States Court of Appeals for Veterans Claims (Court).  In February 2016 pursuant to a Joint Motion to Remand (JMR), the Court remanded the issues of entitlement to service connection for a back disability and a right leg sciatic nerve disability.  In April 2016 and May 2017, the Board remanded the issues of entitlement to service connection for a back disability and a right leg sciatic nerve disability to address the concerns of the JMR.  Further development in substantial compliance with the Board's remand instructions has been completed.

In May 2017, the Board found that entitlement to service connection for Eustachian tube dysfunction was within the scope of the Veteran's claim for service connection for bilateral hearing loss.  The Board granted the Veteran's claim for bilateral hearing loss and remanded the Eustachian tube claim for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDINGS OF FACT

1.  A medical nexus between a current back disability and an in-service incurrence has not been established; the Veteran's current back disability is not shown to have manifested within one year of separation of service; and continuous back symptomology since service has not been established.

2.  The Veteran has does not have a current diagnosis of a right leg sciatic nerve disability and has not manifested such a diagnosis during the pendency of the appeal.

3.  The Veteran does not have a current diagnosis of Eustachian tube dysfunction and has not manifested such a diagnosis during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a right leg sciatic nerve disability have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for Eustachian tube dysfunction have not been met.  38 U.S.C. §§ 1101, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations and neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  Of note, the Board did remand the Veteran's claim in 2016 to ensure that the VA examination report fully addressed the appropriate questions in this case.

The Board notes that these matters were previously remanded in order to associate additional treatment records with the claims file and to provide the Veteran with additional VA examinations.  Additional development in substantial compliance with the Court's and the Board's remand instructions have been completed.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Service Connection

The Veteran contends that he is entitled to service connection for multiple disabilities.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection can also be established through application of statutory presumptions, including for chronic diseases, like arthritis and organic diseases of the nervous system, when manifested to a compensable degree within a year of separation from service or by demonstrating continuity of symptomology since separation of service.  38 C.F.R. §§ 3.307, 3.309.

Back

The Veteran is seeking service connection for a back disability.  The Veteran and his representative contend that he experienced back pain in service after 24 hour flying missions due to sitting in an uncomfortable seat.  He indicates that his back disability has recurred since his service.  

The Board previously denied the Veteran's claim in 2015, finding that the evidence did not link a current back disability to the Veteran's service.  As noted, this decision was vacated.  Subsequently, the Board remanded the claim to obtain a medical opinion of record to address the JMR.  Specifically, the Board sought a VA examination to determine whether the Veteran has a current back disability and/or a right leg sciatic nerve disability that was caused or aggravated by service, and to have the examiner specifically comment on the Veteran's reports regarding the onset of symptoms during service and continuity of such symptoms thereafter as well as the evidence of back and right leg symptoms beginning around November 1974 and the indication of degenerative joint disease in May 1994.  An opinion was obtained in 2016, but the Board remanded the claim a second time to ensure the adequacy of the VA examiner's opinion.

Turning to the evidence of record, the Veteran's service treatment records are silent for reports of, or treatment for, a back disability.  The Veteran's spine was evaluated as normal upon separation from service.  In a survey of his medical history provided contemporaneously with his separation examination, the Veteran specifically denied having then, or ever having had, arthritis.

The Board notes that post-service medical records contain treatment records describing back pain radiating down to the Veteran's legs, but this pain was ultimately associated with kidney stones.  The Board shall not address these facts any further, because the Veteran has already been denied service connection for kidney stones; and kidney stones are not otherwise related to spinal or back disorders.  As such, these treatment records do not provide an adequate basis to support a claim for service connection for a back disability.

In November 1974 private treatment record, it was noted that since August 1972, the Veteran had been troubled by lower back pain and right lower extremity numbness and tingling.  He reported being told that it was secondary to a pinched nerve.  Of note, even accepting the onset of back pain in 1972, this would place the back pain onset nearly a decade after service.

A July 1986 private treatment records indicates that the Veteran back was normal, and that he did not have a history of back pain.

An August 2010 VA treatment record indicates that the Veteran sought treatment for back pain which he attributed to working hard on remodeling part of his house.  The Veteran's statements and treatment records indicate that he continued to experience back problems thereafter.

In a January 2011 National Archive Form 13075, the Veteran claimed that he first sought treatment for a back disability in 1962, and that it continued on and off thereafter.  However, as noted, the service treatment records do not support such a contention as there is no mention of any back problems in the service treatment records and the physical examinations during service did not find any back problems.

The Veteran submitted a written statement in June 2011, conceding that his memory of events was not very good.  He claimed that he manifested back and leg pain during a period of service, and sought treatment for it during a period of service.  The Veteran further indicated that he believed this condition was due to the serving long hours in a seated position in military aircraft.  The Veteran conceded that the pain would come and go.  The Veteran claimed that after separating from service he sought treatment from several civilian physicians including in 1966 and 1972.

A fellow former servicemen submitted a written statement in March 2016 that he had known the Veteran since the 1960s, and that he and the Veteran often sat in cramped noisy conditions while serving on military aircraft; and that he was convinced the Veteran's conditions were caused his service on military aircraft.

The Veteran underwent a VA examination in June 2016.  The Veteran was diagnosed with a back disability.  The examiner noted a July 2010 treatment record in which the Veteran reported back pain after remodeling part of his house, and the examiner indicated that apparently the Veteran's back condition had its onset several years after discharge from active duty.  The examiner opined that it is less likely than not that the Veteran's condition was related to a period of service.

The Veteran underwent a VA examination in August 2017.  The Veteran reported that he first sought treatment from a chiropractor in 1972.  The examiner indicated that the Veteran was seen for back pain in July 2010.  The examiner also noted that an August 2017 imaging study indicated that the Veteran was diagnosed with moderate degenerative disc changes.  The examiner indicated that the Veteran's back has the degenerative changes typically seen in an octogenarian, and that there was nothing connecting the degeneration to the Veteran's period of service.

The weight of the evidence indicates that the Veteran is not entitled to service connection for a back disability.  The Veteran is diagnosed with a current back disorder, and he has provided credible reports of an in-service incurrence of back symptoms during his period of service.  Unfortunately, the remaining criteria for service connection have not been met.

The weight of the evidence does not demonstrate a medical nexus between a current back disability and an in-service incurrence, or that a current back disorder manifested within one year of separation of service or continuous symptomology since separation of service.  First, the Veteran's spine was evaluated as normal upon separation from service, and, therefore, any symptoms that the Veteran may have incurred appear to have resolved prior to that time.  The Board notes the Veteran's reports that he continued to experience back symptoms on and off since separation of service as well as his statements that he sought treatment for a back condition in 1966 and 1972.  By the Veteran's own admission, however, this symptomology was not continuously present; only appearing intermittently.  Additionally, 1966, though relatively close to separation from service, is still in excess of a year after the Veteran's separation from service in 1963.  VA examiners in June 2016 and August 2017 both concluded that it was less likely than not that the Veteran's back disability was related to his military service.  The June 2016 VA examination indicated that the Veteran's disability had had onset several years after a period of service.  The August 2017 VA examination specifically identified aging as the cause of the Veteran's back disability.

As described the criteria for service connection for a back disability have not been met and the Veteran's claim is denied. 

Right Leg

The Veteran is also seeking service connection for a sciatic nerve disability in the right leg.  Service treatment records are silent for reports of or treatment for a condition of the lower extremities or neurological conditions.  The Veteran's lower extremities and neurological system were evaluated as normal upon separation of service.  In a survey of his medical history provided contemporaneously with his separation examination, the Veteran denied having or ever having had leg cramps or neuritis.

The Board notes that the record contains treatment records for back pain radiating down to the Veteran's legs that were ultimately associated with kidney stones.  The Board shall not address these facts any further, because the Veteran has already been denied service connection for kidney stones; and kidney stones are not otherwise related to spinal or back disorders.  As such, these treatment records do not provide an adequate basis to support a claim for service connection for a right leg sciatic nerve disability.

A July 1986 private treatment record found the Veteran's extremities to be normal, and it was noted that the Veteran did not have a history of any right leg condition.

In a January 2011 National Archive Form 13075, the Veteran claimed that he first sought treatment for a back disability in 1962, and that it continued on and off thereafter.  The Veteran also indicated that it was a nerve condition.  The Veteran continued to report right leg symptoms thereafter.

The Veteran submitted a written statement in June 2011.  The Veteran conceded that his memory of events was not very good.  The Veteran claimed that he manifested back and leg pain during a period of service, and he claimed that he sought treatment for it during a period of service.  The Veteran further indicated that he believed this condition was due to the serving long hours in a seated position in military aircraft.  The Veteran conceded that the pain would come and go.  The Veteran claimed that after separating from service he sought treatment from several civilian physicians including in 1966 and 1972.

A fellow former servicemen submitted a written statement in March 2016 that he had known the Veteran since the 1960s, and that he and the Veteran often sat in cramped noisy conditions while serving on military aircraft; and that he was convinced the Veteran's conditions were caused his service on military aircraft.

The Veteran underwent a VA examination in June 2016.  The Veteran reported intermittent pain in his right knee and right hip.  The examiner noted a July 2010 treatment record in which the Veteran reported pain in his right leg after remodeling part of his house, and the examiner indicated that apparently the Veteran's condition had its onset several years after discharge from active duty.  Nevertheless, the examiner indicated that the Veteran's right knee and right hip were normal for the Veteran's age, but there is no evidence of a right leg sciatic disability.  The examiner opined that it is less likely than not that the Veteran's condition was related to a period of service.

The Veteran underwent another VA examination in August 2017.  The Veteran reported pain in his right leg which started in the back junction and extended along the inguinal crease to anterior midline.  The examiner indicated that the distribution of pain is not consistent with any peripheral or spinal dermatomes.  The examiner found that the physical examination did not support the diagnosis of a peripheral nerve condition.

The weight of the evidence indicates that the Veteran has not manifested a right leg sciatic nerve disability.  The Veteran has reported right leg symptoms throughout the period on appeal, but ultimately the etiology of the Veteran's symptoms are a matter of medical complexity; and the Veteran has no medical training.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran was provided a VA examination in August 2017 which indicated that the Veteran did not have a diagnosis of a neurological condition of the right leg.  The existence of a current disability or a disability during the pendency of the appeal is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  As such, without a current diagnosis of a neurological condition of the right leg, the Veteran lacks the evidence necessary to substantiate his claim for service connection.  Therefore, service connection for a right leg sciatic nerve disability is denied.

The Board notes that the record contains evidence that the Veteran's right leg symptoms have been caused by a current orthopedic disability.  Nevertheless, the Board finds that a claim for service connection for an orthopedic condition of the right leg is not within the scope of the Veteran's claim, because the Veteran has previously been filed claims for and been denied service connection for multiple orthopedic conditions of the right leg; which the Veteran has not appealed or otherwise challenged.  Moreover, evidence of record suggests that the Veteran's orthopedic conditions are the result of normal aging and are not related to a period of service or a chronic condition associated with a period of service.

Eustachian Tube

At issue is whether the Veteran is entitled to service connection for Eustachian tube dysfunction.  The weight of the evidence indicates that he is not.

The Veteran sought treatment for an ear ache in February 1960.  The Veteran also sought treatment, because he had developed some difficulty in clearing his left ear while flying in January 1963.  The Veteran was assigned a provisional diagnosis of a partial Eustachian tube obstruction and referred for further treatment.  The Veteran underwent further treatment in February 1963, and the medical officer indicated that an exam was essentially negative.  The Veteran also sought treatment for the common cold during his period of service.  The Veteran's ears were evaluated as normal upon separation of service.  In a survey of his medical history provided contemporaneously with his separation examination, the Veteran denied having or ever having had ear trouble.

A July 1986 private treatment record indicates that the Veteran had a history of serious otitis when he was 20 years old (October 1954 to September 1955), which was prior to his entry into service.

Private treatment records from 1995 indicate that the Veteran reported trouble balancing possibly related to hearing loss.

The Veteran sought treatment for hearing problems and disequilibrium in December 1995.  The physician diagnosed the Veteran with high frequency sensorineural hearing loss and opined that the disequilibrium was primary otologic in origin.

A January 2010 VA treatment record indicates that the Veteran sought treatment for hearing problems.

In a January 2011 National Archive Form 13075, the Veteran claimed that he sought treatment for an ear condition in October 1958, and that he incurred rapid decompression while in a military aircraft in either 1962 or 1963.

The Veteran submitted a written statement in June 2011, conceding that his memory of events was not very good.  The Veteran claimed that his hearing had been damaged by a cold that he had been diagnosed with in 1958 as well as well as his long hours of service in noisy military aircraft operating at a variety of air pressures.   

The Veteran underwent a VA audiological examination in June 2011, and was diagnosed with bilateral hearing loss and tinnitus; but no Eustachian tube dysfunction was diagnosed.

The Veteran underwent another VA audiological examination in December 2015, at which he was diagnosed with bilateral hearing loss and tinnitus; but again no Eustachian tube dysfunction was diagnosed.

A fellow former servicemen submitted a written statement in March 2016 that he had known the Veteran since the 1960s, and that he and the Veteran often sat in cramped noisy conditions while serving on military aircraft; and that he was convinced the Veteran's conditions were caused his service on military aircraft.

The Veteran submitted a private medical opinion from a physician and former medical officer in April 2016.  The physician indicated that the Veteran sought treatment for hearing problems in service, and that it was due to serving onboard military aircraft.

The Veteran underwent a VA examination in August 2017.  The examiner indicated that there was no evidence that the Veteran had persisting abnormalities of the ear related to his Eustachian tube dysfunction during a period of service.  The examiner further indicated that the was no notation in the Veteran's civilian treatment records of Eustachian tube dysfunction.  The examiner also indicated that audio testing has consistently been silent for Eustachian tube dysfunction, and that Eustachian tube dysfunction impacts the middle ear conductive hearing.  

The weight of the evidence indicates that the Veteran has not manifested Eustachian tube dysfunction during the course of his appeal.  The Veteran underwent a VA examination in August 2017 which indicated that there was no evidence that the Veteran manifested persisting Eustachian tube dysfunction.  The examiner further opined that Eustachian tube dysfunction would have manifested on the multiple hearing tests that the Veteran underwent during the pendency of the appeal.  As previously noted, the existence of a current disability or a disability during the pendency of the appeal is the cornerstone of a claim for VA disability compensation.  See Degmetich.  As such, without a current diagnosis of Eustachian tube dysfunction, service connection is denied.  As previously noted, the Veteran has already been assigned disability ratings for bilateral hearing loss and tinnitus.  As such, the Veteran's demonstrated audiological symptoms do not provide an adequate basis for a service connection either.


ORDER

Service connection for a back disability is denied.

Service connection for a right leg sciatic nerve disability is denied.

Service connection for a Eustachian tube dysfunction is denied


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


